Title: To George Washington from John Pray, 9 May 1782
From: Pray, John
To: Washington, George


                        
                            Dear General
                            Nyack May 9th 1782
                        
                        A Flag from Sir Guy Carleton arriv’d at this place last night. the dispatches of which Lieut. Givens the
                            barer of this has the Care of to Your Excellency. Brigade Major Scott who has charge of the dispatches is Very anxious to
                            wait on Your Excellency, as he was Order’d to deliver them him self.
                        I shall ditain him till I have Your Excellencys Orders for discharging him, as he Expects an answer from Your
                            Excellency. I have the Honor to be with Every Sentiment of respect and Esteem Your Excellencys most Obedient and Very
                            Humble Servant
                        
                            Jno. Pray Capt.
                        
                    